Title: From George Washington to Major General Robert Howe, 20 November 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir,
          West-point Novr 20th—79.
        
        Herewith you will receive Mr Pulteney’s lucubrations—and my thanks for the perusal of them. He has made I perceive, the dependance of America essential to the existance of Great Britain as a powerful Nation—This I shall not deny—because

I am in sentiment with him in thinking her fallen state in consequence of the seperation too obvious to be disputed—It was of magnitude sufficient to have made a wise & just people look before they leaped. But I am glad to find that he has placed the supplies necessary to support that dependance upon three things which I am perswaded will never again exist in his nation—namely Public virtue—public œconomy—and public union in her grand Council.
        Stock jobbing, speculation dissipation luxury & venality with all their concomitants are too deeply rooted to yield to virtue & the public good. We that are not yet hackneyed in vice—but infants as it were in the arts of corruption—& the knowledge of taking advantage of public necessity (tho’ I am much mistaken if we shall not soon become very great adepts at them)—find it almost, if not quite impossible to preserve virtue enough to keep the body politic & corporate in tolerable tune—It is scarcely to be expected therefore that a people who have reduced these things to a system & have actually interwoven them into their constitution should at once become immaculate.
        I do not know which rises highest—my indignation or contempt for the Sentiments which pervade the Ministerial writings of this day—these hireling scriblers labour to describe & prove the ingratitude of America in not breaking faith with France—& returning to her Allegiance to the Crown of Great Britain after its having offered such advantageous terms of accomodation—Such Sentiments as the[s]e are insulting to common sense & affrontive to every principle of sound policy & common honesty. Why has She offered these terms? because after a bloody contest, carried on with unrelenting & savage fury on her part the issue (which was somewhat doubtful while we stood alone) is now become certain by the aid we derive from our Alliance—notwithstanding the manifest advantages of which, and the blood and treasure which has been spent to resist a tyranny which was unremitted as long as there remained a hope of subjugation we are told with an effrontery altogether unparrallelled that every cause of complaint is now done away by the generous offers of a tender parent—that it is ungrateful in us not to accept the proffered terms—and impolitic not to abandon a power (dangerous I confess to her but) which held out a saving hand to us in the hour of our distress—What epithet does such Sentiment merit?

How much shd a people possessed of them be despised? From my Soul I abhor them! A Manly struggle, had it been conducted upon liberal ground—an honest confession that they were unequal to conquest—& wished for our friendship, would have had its proper weight—but their cruelties, exercised upon those who have fallen within their power—the wanton depredations committed by themselves and their faithful Allies the Indians—their low & dirty practices of Counterfeiting our money—forging letters—& condescending to adopt such arts as the meanest villain in private life would blush at being charged with has made me their fixed enemy.
        I have received your letter by Colo. Moylan of yesterdays date—The Instructions given to —— are full and compleat—I have no thought of withdrawing the effective horse till the other Troops go into quarters. I am—Sincerely & Affectly Yrs
        
          Go: Washington
        
      